UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-11616 THE STUDENT LOAN CORPORATION (Exact name of registrant as specified in its charter) Delaware 16-1427135 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 750 Washington Blvd. 06901 Stamford, Connecticut (Zip Code) (Address of principal executive offices) (203) 975-6320 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x On July 31, 2007, there were 20,000,000 shares of The Student Loan Corporation’s Common Stock outstanding. Available on the World Wide Web at www.studentloan.com 1 Form 10-Q Table of Contents Part I Consolidated Financial Information Page Item 1 - Consolidated Financial Statements Consolidated Statement of Income (Unaudited) for the Three and Six Months Ended June 30, 2007 and 2006 3 Consolidated Balance Sheet as of June 30, 2007 (Unaudited) and December 31, 2006 4 Consolidated Statement of Cash Flows (Unaudited) for the Six Months Ended June 30, 2007 and 2006 5 Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) for the Six Months Ended June 30, 2007 and 2006 6 Notes to Consolidated Financial Statements (Unaudited) 7 – 18 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 – 27 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 27 Item 4 - Controls and Procedures 28 Part II Other Information Item 1A- Risk Factors 29 Item 6 - Exhibits 29 Signature 30 Exhibit Index 31 2 PART ICONSOLIDATED FINANCIAL INFORMATION Item 1. Consolidated Financial Statements THE STUDENT LOAN CORPORATION CONSOLIDATED STATEMENT OF INCOME (Dollars in thousands, except per share amounts) (Unaudited) Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 NET INTEREST INCOME Interest income $400,674 $430,641 $779,321 $807,558 Interest expense 297,797 315,453 582,687 585,272 Net interest income 102,877 115,188 196,634 222,286 Provision for loan losses (3,895) (5,302) (14,423) (11,441) Net interest income after provision for loan losses 98,982 109,886 182,211 210,845 OTHER INCOME Gains on loans securitized 48,548 69,073 48,548 69,073 Gains on loans sold 2,492 13,448 20,266 20,199 Fee and other income 9,420 14,247 24,283 19,396 Total other income 60,460 96,768 93,097 108,668 OPERATING EXPENSES Salaries and employee benefits 16,120 13,447 30,570 26,159 Other expenses 29,631 26,938 59,379 51,788 Total operating expenses 45,751 40,385 89,949 77,947 Income before income taxes 113,691 166,269 185,359 241,566 Income taxes 43,174 64,459 70,819 93,601 NET INCOME $70,517 $101,810 $114,540 $147,965 DIVIDENDS DECLARED AND PAID $28,600 $26,000 $ 54,600 $ 47,600 BASIC EARNINGS PER COMMON SHARE $3.53 $5.09 $5.73 $7.40 (based on 20 million average shares outstanding) DIVIDENDS DECLARED AND PAID PER COMMON SHARE $1.43 $1.30 $2.73 $2.38 See accompanying notes to the consolidated financial statements. 3 THE STUDENT LOAN CORPORATION CONSOLIDATED BALANCE SHEET (Dollars in thousands, except per share amounts) June 30, December 31, 2007 2006 (Unaudited) ASSETS Federally insured student loans $16,355,000 $17,184,133 Private education loans 3,021,424 3,072,394 Deferred origination and premium costs 607,695 632,872 Allowance for loan losses (15,411) (14,197) Student loans, net 19,968,708 20,875,202 Other loans and lines of credit 18,809 76,117 Loans held for sale 2,160,804 323,041 Cash 363 6,570 Residual interests in securitized loans 593,552 546,422 Other assets 967,135 809,251 Total Assets $23,709,371 $22,636,603 LIABILITIES AND STOCKHOLDERS' EQUITY Short-term borrowings, payable to principal stockholder $ 9,543,300 $11,136,800 Long-term borrowings, payable to principal stockholder 11,900,000 9,200,000 Deferred income taxes 271,429 287,641 Other liabilities 381,382 458,861 Total Liabilities 22,096,111 21,083,302 Common stock, $0.01 par value; authorized 50,000,000 shares; 20,000,000 shares issued and outstanding 200 200 Additional paid-in capital 141,343 141,324 Retained earnings 1,471,717 1,410,968 Accumulated other changes in equity from nonowner sources - 809 Total Stockholders' Equity 1,613,260 1,553,301 Total Liabilities and Stockholders' Equity $23,709,371 $22,636,603 See accompanying notes to consolidated financial statements. 4 THE STUDENT LOAN CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (Dollars in thousands) (Unaudited) Six months ended June 30, 2007 2006 Cash flows from operating activities: Net income $114,540 $147,965 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization of equipment and computer software 7,142 6,590 Amortization of deferred loan origination and purchase costs 54,638 72,022 Accreted interest on residual interests (28,813) (8,882) Provision for loan losses 14,423 11,441 Deferred tax provision (16,212) 13,696 Gains on loans sold and securitized (68,814) (89,272) Loss on valuation of residual interests 1,892 2,437 Loss on valuation of servicing assets 12,397 8,498 Disbursements and procurements of loans for resale (142,278) (10,019) Proceeds from loans sold 150,978 - Cash received on residual interests in trading securitized assets 36,374 - Impairment loss on retained interests - 2,934 Change in accrued interest receivable (139,139) (156,608) Change in other assets (17,074) (7,032) Change in other liabilities (77,461) 36,074 Net cash (used in)/provided by operating activities (97,407) 29,844 Cash flows from investing activities: Change in loans (2,793,090) (2,404,599) Increase in loan origination costs and purchase premiums (137,246) (150,791) Proceeds from loans sold and securitized 1,973,607 2,879,676 Cash received on residual interests in available-for-sale securitized assets - 3,754 Capital expenditures on equipment and computer software (3,971) (7,105) Net cash provided by investing activities (960,700) 320,935 Cash flows from financing activities: Net increase/(decrease) in borrowings with original maturities of one year or less 106,500 (281,100) Proceeds from borrowings with original terms of one year or more 3,000,000 - Repayments of borrowings with original terms of one year or more (2,000,000) - Dividends paid to stockholders (54,600) (47,600) Net cash provided by/(used in) financing activities 1,051,900 (328,700) Net (decrease)/increase in cash (6,207) 22,079 Cash - beginning of period 6,570 1,152 Cash - end of period $363 $23,231 Supplemental disclosure: Cash paid for: Interest $ 589,927 $559,087 Income taxes, net $83,936 $73,418 See accompanying notes to consolidated financial statements. 5 THE STUDENT LOAN CORPORATION CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (Dollars in thousands, except per share amounts) (Unaudited) Six months ended June 30, 2007 2006 COMMON STOCK AND ADDITIONAL PAID-IN CAPITAL Balance, beginning of period $141,524 $139,583 Capital contributions and other changes 19 1,917 Balance, end of period $141,543 $141,500 RETAINED EARNINGS Balance, beginning of period $1,410,968 $1,222,262 Cumulative effect of adoption of accounting standard, net of taxes $506 and $941 in 2007 and 2006, respectively 809 1,494 Net income 114,540 147,965 Common dividends declared, $2.73 per common share in 2007 and $2.38 per common share in 2006 (54,600) (47,600) Balance, end of period $1,471,717 $1,324,121 ACCUMULATED OTHER CHANGES IN EQUITY FROM NONOWNER SOURCES Balance, beginning of period $809 $- Cumulative effect of adoption of accounting standard, net of taxes of $506 (809) - Balance, end of period $- $- TOTAL STOCKHOLDERS' EQUITY $1,613,260 $ 1,465,621 See accompanying notes to consolidated financial statements. 6 THE STUDENT LOAN CORPORATION Notes to Consolidated Financial Statements (Unaudited) June 30, 2007 1. Basis of Presentation and Significant Accounting Policies Interim Financial Information The accompanying unaudited consolidated financial statements of The Student Loan Corporation (the Company), a Delaware corporation, include the accounts of the Company and its wholly owned subsidiaries, Educational Loan Center, Inc. and SLC Student Loan Receivables I, Inc. All intercompany balances and transactions have been eliminated. In the opinion of management, all adjustments, consisting of normal, recurring accruals, necessary to state fairly the Company's financial position and results of operations in conformity with U.S. generally accepted accounting principles have been reflected.The results for the three- and six-month periods ended June 30, 2007 may not be indicative of the results for the full year ended December 31, 2007.Certain financial information that is normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles, but is not required for interim reporting purposes, has been condensed or omitted.The accompanying consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes included in the Company’s 2006 Annual Report and Form 10-K. Use of Estimates The preparation of the consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the balance sheet date and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition Revenues, which include net interest income, fees and gains on loans sold or securitized, if any, are recognized as they are earned.Interest income includes special allowance payments made by the federal government as prescribed under the Higher Education Act of 1965, as amended (the Higher Education Act), and is net of amortization of premiums and origination costs. The Company accounts for premiums and origination costs in accordance with Statement of Financial Accounting Standards (SFAS) No. 91, Accounting for Nonrefundable Fees and Costs Associated with Originating or Acquiring Loans and Initial Direct Costs of Leases. Deferred premiums and origination costs on the Company’s loan portfolio are amortized using the interest method. Loans The majority of the Company’s student loans were originated under the Federal Family Education Loan (FFEL) Program authorized by the U.S. Department of Education (the Department) under the Higher Education Act, and are insured by guaranty agencies (guarantors).Student loan interest, inclusive of special allowance payments, if any, is recognized as it is earned.Federally mandated loan origination or lender fees paid on disbursements, as well as other qualifying loan origination costs and premiums on loan portfolio purchases, are deferred and recognized as yield adjustments to interest income. The Company also has a portfolio of private education loans.Generally, such loans are either insured against loss by private insurers or are covered under other risk-sharing agreements with schools. Qualifying loan origination costs, purchase premiums and insurance costs are deferred and recognized as yield adjustments to interest income. 7 Allowance for Loan Losses Most of the Company’s FFEL Program and private education loans have loss guarantees, insurance coverage, or are covered under risk-sharing agreements that minimize the Company’s exposure to loan losses.However, for the portion of loan portfolios not covered under such policies or agreements, the Company has an allowance for loan losses that provides a reserve for estimated losses on: (1) the portion of the FFEL Program portfolio subject to the risk-sharing provisions of the Higher Education Act, and (2) the CitiAssist Loan portfolio, after considering the credit risk insurance coverage obtained from third parties and the impact of any risk-sharing agreements with certain schools. Amounts of estimated potential future losses inherent in the Company’s portfolio are expensed currently and increase the provision for loan losses. Actual losses are charged off against the allowance as they occur. Subsequent recoveries increase the allowance for loan losses. Estimated losses, which are based on historical delinquency and credit loss experience updated for current performance, are determined after considering the current aging of the portfolio. The Company immediately ceases to accrue interest income on a student loan when one of the following events occurs: (1) a FFEL Program loan loses its guarantee, (2) an insured CitiAssist Loan reaches 150 days of delinquency, or (3) an uninsured CitiAssist Loan reaches 90 days of delinquency. Accrual of interest is resumed on CitiAssist Loans if the loan falls below 30 days of delinquency and on FFEL Program loans if the loan guarantee is reinstated. The Company immediately writes off the loan balance corresponding to the unguaranteed portion of FFEL Program Loans at 270 days of delinquency and the uninsured portion of CitiAssist Loans at 120 days of delinquency. Also, the Company generally writes off the loan balances for loans in which the claim payment is not received for FFEL Program and CitiAssist loans at 450 days and 240 days, respectively. When loans or portions of loans are written off, the Company reduces interest income by the amounts of accrued, uncollected interest. The Company’s private education loan portfolio is not guaranteed by the federal government. Although most of the CitiAssist Loans are insured by private third-party insurers, a portion is uninsured. The Company is subject to 5% to 20% risk sharing for claims paid on loans covered by third-party insurers. For insured loans originated since the second quarter of 2003, maximum portfolio loss coverage limits apply that range from 12.5% to 13.5% of cumulative portfolio losses. For loans insured during 2005 and 2006, the insurance premium is calculated under an experience-rated plan, which may require limited additional premium payments to be made in the future should performance be worse than the established parameters. The insurance provided by third-party agencies is provided on an individual loan basis. A majority of the uninsured CitiAssist Loans are covered for between 50% and 100% of cumulative losses in excess of various loss rates under risk-sharing agreements with schools. Risk-sharing agreements with schools are provided on a pooled-loan basis. Transfer of Student Loans through Sale or Securitization Whole Loan Sales The Company accounts for its whole loan sales in accordance with the provisions of SFAS No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, a replacement of FASB Statement No. 125, as amended(SFAS 140). In order for a transfer of financial assets to be considered a sale, the assets transferred by the Company must have been isolated from the seller, even in bankruptcy or other receivership, and the purchaser must have the right to sell the assets transferred. In addition, the sale accounting rules of SFAS 140 require the Company to relinquish effective control over the loans sold as of the sale date. Loans Securitized There are two key accounting determinations that must be made relating to securitizations. First, a decision must be made as to whether that transfer is considered a sale in accordance with SFAS 140. If it is a sale, the transferred assets are removed from the Company's consolidated balance sheet and a gain or loss is recognized. Second, determination must be made as to whether the securitization entity, or purchaser, is sufficiently independent. If so, the entity would not be included in the Company's consolidated financial statements. For each securitization entity with which it is involved, the Company makes a determination of whether the entity should be considered a subsidiary of the Company and be included in its consolidated financial statements or whether the entity is sufficiently independent such that it does not need to be consolidated. If the securitization entity's activities are sufficiently restricted to meet accounting requirements to be a qualified special purpose entity (QSPE), the securitization entity is not consolidated by the seller of transferred assets. 8 Interest in the securitized loans are retained in the form of subordinated interest-only strips (i.e., residual interests) and servicing rights. Prior to January 1, 2007, the Company accounted for its residual interest from the 2004 securitization as available-for-sale securities, with unrealized gains and losses reported in Accumulated other changes in equity from nonowner sources. Effective January 1, 2007, the Company early-adopted SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (SFAS 159). In accordance with SFAS 159, the Company elected to measure its residual interest from the 2004 securitization at fair value. Electing the fair value option for this residual interest resulted in consistent treatment for all of the Company’s residual interests and related derivatives. In order to convert to the fair value method, effective January 1, 2007 the Company reclassified the unrealized gain on the residual interest from the 2004 securitization from Accumulated other changes in equity from nonowner sources to Retained earnings. Beginning with the first quarter of 2007, changes in fair value of the 2004 residual interest are reported in Fee and other income. The residual interests from its other securitizations continue to be accounted for as trading securities, with unrealized gains and losses reported in Fee and other income. See Note 2 for more information on SFAS 159. The Company’s servicing assets are reported at fair value, in accordance with the provisions of SFAS 156, Accounting for Servicing of Financial Assets – an amendment of FASB statement No. 140 (SFAS 156),and are included in Other assets on its consolidated financial statements. Unrealized gains and losses associated with servicing asset valuation changes are reported in Fee and other income. Gains are recognized at the time of securitization and are reported in Gains on loans securitized.Securitization gains depend in part on the previous carrying amount of the loans involved in the transfer and are allocated between the loans sold and the residual interests and servicing assets, collectively, the retained interests, based on their relative fair values at the date of sale.The Company estimates the fair value of these retained interests using an income approach by determining the present value of expected future cash flows using modeling techniques that incorporate management's best estimates of key assumptions, including prepayment speeds, credit losses, borrower benefits and discount rates. Additional information on the Company's securitization activities may be found in Note8. Loans Held for Sale Loans held for sale are loans that the Company plans to include in a future securitization or sale. Management continually assesses its future securitization and loan sale plans and transfers sufficient amounts of loans to the held for sale portfolio to meet the Company’s anticipated near term sale requirements. These loans are recorded at the lower of cost, consisting of principal and deferred costs, or market value.For the three- and six-month periods ended June 30, 2007 and 2006,market value exceeded cost. Accordingly, no valuation allowance was necessary. Derivatives The Company manages its exposure to market rate changes through the use of derivative financial products including swaps and written options. These derivatives are carried at fair value in Other assets or
